Case 20-01022 Doc 3-36 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23E. Letter Page
                                        1 of 4
Case 20-01022 Doc 3-36 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23E. Letter Page
                                        2 of 4
Case 20-01022 Doc 3-36 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23E. Letter Page
                                        3 of 4
Case 20-01022 Doc 3-36 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23E. Letter Page
                                        4 of 4
